Exhibit OLYMPUS PACIFIC MINERALS INC. Voting Results for the Annual Meeting of Shareholders Held on June 12, To:The Applicable Securities Commissions Report of Voting Results In accordance with section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations, this report briefly describes the matters voted upon and the outcome of the votes at the annual meeting of shareholders (the “Meeting”) of Olympus Pacific Minerals Inc. (the “Corporation”) held on June 12, 1.Election of Directors Management of the Corporation presented to the shareholders its two (2) nominees for directors.Only two of the five directors were being elected as the other terms had not expired.The number of shares not voted was 2.
